IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 5, 2007

                                       No. 06-51454                   Charles R. Fulbruge III
                                                                              Clerk

MARYANN PLATT

                                                  Plaintiff-Appellant
v.

EXTRACO MORTGAGE COMPANY

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:05-CV-81


Before JONES, Chief Judge, and WIENER and CLEMENT, Circuit Judges.
PER CURIAM:*
       This Court has already decided the same issue involved in this appeal in
one of its companion cases, Ferguson v. Extraco Mortgage Co., No. 06-51453,
2007 WL 2493537, at *1 (5th Cir. Sept. 4, 2007).1 In accordance with that prior
opinion, we affirm the district court’s summary judgment dismissal of Maryann




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
       Platt designated two cases as being related to her case, Ferguson, 2007 WL 2493537,
and Brown v. Extraco Mortgage Co., No. 06-51451.
                                  No. 06-51451

Platt’s (“Platt”) discrimination claim under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.
      In Ferguson, the plaintiff asserted “that the district court erred in failing
to consider as evidence of pretext its own orders and findings in two companion
age discrimination cases against her former employer, Extraco Mortgage
Company (“Extraco”).” 2007 WL 2493537, at *1. This Court noted that “while
Ferguson failed to present any competent summary judgment evidence related
to the alleged age-related terminations of the two other plaintiffs, she argues
that the district court should have taken judicial notice of its findings that those
plaintiffs established a prima facie case for an ADEA violation in their respective
cases.” Id. This Court disagreed with Ferguson’s argument and held that she
did not satisfy the requirements for judicial notice under Federal Rule of
Evidence 201 or Taylor v. Charter Medical Corp., 162 F.3d 827, 829 (5th Cir.
1998). Id. Moreover, this Court held that “even had the district court taken
judicial notice of the establishment of a prima facie case of discrimination in the
other two lawsuits against Extraco, this would not have satisfied Ferguson’s
burden to show pretext.” Id. Accordingly, the Ferguson Court affirmed the
district court’s grant of summary judgment in favor of Extraco. Id. at *2.
      Likewise, in the instant case, Platt asserts exactly the same judicial notice
argument as the one presented in Ferguson. We hold that this argument is
foreclosed by Ferguson. Therefore, this Court holds that Platt’s judicial notice
argument fails and that even if the district court had taken judicial notice, Platt
still would not have demonstrated pretext as required. Accordingly, we AFFIRM
the district court’s summary judgment dismissal of Platt’s ADEA claim.




                                         2